Case 3:20-cv-00915-TAD-KLH Document 15 Filed 10/05/20 Page 1 of 1 PageID #: 194




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

 TALBOTS PHARMACEUTICALS                             CIVIL ACTION NO. 3:20-CV-00915
 FAMILY PRODUCTS, LLC

 VERSUS                                              JUDGE TERRY A. DOUGHTY

 SBSW, LLC, d/b/a GOWIND, ET AL.                     MAG. JUDGE KAREN L. HAYES



                                             ORDER

        Considering the foregoing,

        IT IS ORDERED that Defendant FOXX DEVELOPMENT, INC.’s (“Foxx”) Motion to

 Set Aside Clerk’s Entry of Default and Motion to Dismiss for Lack of Personal Jurisdiction

 [Doc. No. 13] is GRANTED IN PART. To the extent Foxx moves to set aside the Clerk’s

 entry of default, the motion is GRANTED. The default entered against Foxx [Doc. No. 12] is

 set aside. To the extent Foxx moves to dismiss for lack of personal jurisdiction, the Court

 DEFERS ruling. The standard notice of motion setting will be issued.

        MONROE, LOUISIANA, this 5th day of October, 2020.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
